Case 16-13430-KHK           Doc 58    Filed 01/15/19 Entered 01/15/19 17:28:50              Desc Main
                                      Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


 In re:

 Lishan W Godana                                          Case No. 16-13430-KHK
                                                          (Chapter 13)
           Debtor.


                          ORDER GRANTING EXPEDITED HEARING

          THIS CASE came before the Court on the Debtor’s Motion to Expedite Hearing (Docket

No. 55) on his Motion to Approve Sale of Property (Docket No. 54). Upon consideration, it is

          ORDERED:

          1. The motion to expedite hearing is granted, and a hearing on the Debtor’s Motion to

Approve Sale of Property (Docket No. 54) will be held on January 17, 2019 at 9:30 a.m. in

Courtroom III, United States Bankruptcy Court for the Eastern District of Virginia, 200 South

Washington Street, Alexandria, Virginia 22314.

          2. The movant shall immediately give notice by the quickest means to all affected

parties. Notice may be electronic, by facsimile, telephonic, hand-delivery, or other means

reasonable calculated to give actual notice to the affected parties.

          3. Any objections may be made orally at the hearing.

          4. The Clerk shall mail copies of this Order or give electronic notice of its entry, to the

parties listed below.

 Jan 15 2019                                     /s/ Klinette Kindred
_________________
Date                                             Klinette H. Kindred
                                                 United States Bankruptcy Judge


                                                E.O.D. Jan 15 2019
Case 16-13430-KHK          Doc 58   Filed 01/15/19 Entered 01/15/19 17:28:50   Desc Main
                                    Document     Page 2 of 2




Copy electronically to:

Tommy Andrews, Jr.
Thomas P. Gorman
John P. Fitzgerald, III.
